OPINION
BY THE COURT:
It appears from the evidence that the defendant has sufficient means justifying a more liberal allowance of alimony than that provided in the judgment. The trial court decreed payment of $100 per month, with a maximum limit of all payments of $6,000. The plaintiff is approximately 41 years of age. In five years all payments of alimony would cease. It is not overlooked that the defendant is paying $45 per month for support of his child. The defendant’s income is now over $8,000 per year, probably varies to amounts largely in excess of this sum. Under such circumstances, we see no reason for at this time limiting the maximum amount to be paid, in view of the fact that the trial court, under these circumstances, in its sound discretion may modify such allowance at any time in the future.
For this reason, it is our conclusion that the judgment of the trial court should be modified to the extent of removing the limitation as to ultimate amount and permit the judgment to provide for the payment of $100.00 per month until the further order of the court.
MATTHEWS, PJ., ROSS & HAMILTON, JJ., concur.